                                         Case 5:17-cv-00220-LHK Document 1178 Filed 01/07/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                          Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER RE HIGH PRIORITY
                                                                                            OBJECTIONS FOR JANUARY 8, 2019
                                  14             v.
                                                                                            Re: Dkt. Nos. 1158, 1160
                                  15     QUALCOMM INCORPORATED,
                                  16                    Defendant.

                                  17

                                  18          Before the Court are the Federal Trade Commission’s (“FTC”) high priority objections

                                  19   (“HPO”) and responses, ECF No. 1160, and Qualcomm Inc.’s (“Qualcomm”) HPOs and

                                  20   responses, ECF No. 1158, for January 8, 2019, day 3 of the trial.

                                  21          In its HPOs, the FTC references arguments made in prior HPOs and transcript designations

                                  22   made in the FTC’s attached proposed order. The parties are reminded that their HPO’s should be

                                  23   self-contained such that the Court does not need to refer to prior HPOs or to any attachments to

                                  24   understand the argument or identify what testimony is being challenged.

                                  25          Moreover, in Qualcomm’s HPO # 2, Qualcomm challenges the admissibility of 5 separate

                                  26   exhibits. Although Qualcomm presents its HPO as a sole objection, Qualcomm has in fact filed 5

                                  27   separate HPOs to exclude 5 separate exhibits.

                                  28                                                    1
                                       Case No. 17-CV-00220-LHK
                                       ORDER RE HIGH PRIORITY OBJECTIONS FOR JANUARY 8, 2019
                                         Case 5:17-cv-00220-LHK Document 1178 Filed 01/07/19 Page 2 of 3




                                   1          In the parties’ daily joint list of admitted trial exhibits, the parties shall add a column to the

                                   2   table to denote which exhibits have been admitted with limitations. For example, the parties shall

                                   3   note that exhibits QX9322 and QX0079 may not be offered for the truth of the matter asserted.

                                   4          The FTC objects to Qualcomm’s completeness designations without fully identifying

                                   5   FTC’s designated deposition testimony. In the future, the parties shall identify the relevant

                                   6   deposition designations so that the Court may better consider completeness objections.

                                   7          Having considered the parties’ briefs, the relevant law, the Federal Rules of Evidence, the

                                   8   record in this case, and balancing the factors set forth in Federal Rule of Evidence 403, the Court

                                   9   rules as follows:

                                  10
                                        HPO                        Designation/Document                   Ruling
                                  11

                                  12    FTC HPO # 1                QX9343                                 OVERRULED.
Northern District of California
 United States District Court




                                  13    FTC HPO # 2                QX9226                                 OVERRULED.
                                        FTC HPO # 3                QX9322                                 OVERRULED, but cannot be
                                  14                                                                      admitted for the truth of the matter
                                                                                                          asserted.
                                  15
                                        FTC HPO # 4                QX0079                                 OVERRULED, but cannot be
                                  16                                                                      admitted for the truth of the matter
                                                                                                          asserted.
                                  17    FTC HPO # 5                Mahe, 139:5-140:14; 316:1-4            SUSTAINED.
                                  18    Qualcomm HPO # 1           Cho, 13-15, 34, 36, 37, 38(a-d,        OVERRULED.
                                                                   g, h), 46, 47, 50-52, 61, 65, 66,
                                  19                               86-89, 91, 93, 98-101, 104, 105,
                                                                   107, 108
                                  20    Qualcomm HPO # 2           CX6774 pages 005-010, 014-             OVERRULED.
                                                                   017, 020-021; CX6813;
                                  21
                                                                   CX6816; CX8117
                                  22    Qualcomm HPO # 2           CX5260; CX6774 pages 001-              SUSTAINED.
                                                                   004, 011-013, 018-019
                                  23
                                        Qualcomm HPO # 3           Mahe, 140:15-19; 141:25-               OVERRULED.
                                  24                               142:20; 142:22-143:2; 200:23-
                                                                   201:5; 235:10-15; 273:13-17
                                  25
                                        Qualcomm HPO # 4           Madderon, 212:9-23                     OVERRULED.
                                  26
                                  27   IT IS SO ORDERED.

                                  28                                                      2
                                       Case No. 17-CV-00220-LHK
                                       ORDER RE HIGH PRIORITY OBJECTIONS FOR JANUARY 8, 2019
                                         Case 5:17-cv-00220-LHK Document 1178 Filed 01/07/19 Page 3 of 3




                                   1

                                   2   Dated: January 7, 2019

                                   3                                            ______________________________________
                                                                                LUCY H. KOH
                                   4                                            United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                             3
                                       Case No. 17-CV-00220-LHK
                                       ORDER RE HIGH PRIORITY OBJECTIONS FOR JANUARY 8, 2019
